Nebraska Advance Sheets
640	290 NEBRASKA REPORTS



   Because we find that the noncompete covenant is invalid
and unenforceable, we affirm the dismissal of Jani-King’s
breach of contract and tortious interference claims.
                      VI. CONCLUSION
   We affirm the district court’s decision.
                                                                          Affirmed.



                Shasta Linen Supply, Inc., appellee, v.
               Applied Underwriters, Inc., and Applied
               Underwriters Captive Risk Assurance
                      Company, Inc., appellants.
                                    ___ N.W.2d ___

                         Filed April 10, 2015.    No. S-14-270.

 1.	 Judgments: Jurisdiction. A jurisdictional question that does not involve a fac-
      tual dispute presents a question of law.
 2.	 Jurisdiction: Appeal and Error. Before reaching the legal issues presented
      for review, it is the duty of an appellate court to determine whether it has
      jurisdiction.
 3.	 Jurisdiction: Final Orders: Appeal and Error. An appellate court has the
      power to determine whether it has jurisdiction over an appeal and to correct
      jurisdictional issues, even though a party’s failure to appeal from a final order
      precludes an appellate court from exercising jurisdiction over the matters decided
      in the order.
 4.	 ____: ____: ____. An appellate court lacks jurisdiction to entertain an appeal
      unless it is from a final order or a judgment.
  5.	 ____: ____: ____. The first step in determining the existence of appellate juris-
      diction is to determine whether the lower court’s order was final and appealable.
 6.	 Final Orders: Appeal and Error. Under Neb. Rev. Stat. § 25-1902 (Reissue
      2008), an appellate court may review three types of final orders: (1) an order
      affecting a substantial right in an action that, in effect, determines the action and
      prevents a judgment; (2) an order affecting a substantial right made during a spe-
      cial proceeding; and (3) an order affecting a substantial right made on summary
      application in an action after a judgment is rendered.
 7.	 Injunction: Final Orders: Appeal and Error. A temporary injunction is not a
      final, appealable order.
 8.	 Arbitration and Award. A motion to compel arbitration invokes a special
      proceeding.
 9.	 Injunction: Final Orders: Appeal and Error. A court’s temporary injunction or
      stay that merely preserves the status quo pending a further order is not an order
                    Nebraska Advance Sheets
	           SHASTA LINEN SUPPLY v. APPLIED UNDERWRITERS	641
	                         Cite as 290 Neb. 640

     that amounts to a dismissal of the action or that permanently denies relief to a
     party. It is an interlocutory order that is not appealable.

   Appeal from the District Court for Douglas County: Duane
C. Dougherty, Judge. Appeal dismissed.
    Jeffrey A. Silver for appellants.
   Robert D. Mullin, Jr., of McGrath, North, Mullin & Kratz,
P.C., L.L.O., for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Connolly, J.
                          SUMMARY
   Shasta Linen Supply, Inc. (Shasta), a California corporation,
contracted to have the appellant insurer, Applied Underwriters,
Inc. (Applied), a Nebraska corporation, provide workers’ com-
pensation coverage to Shasta. Shasta accepted Applied’s pro-
posed policy through an agreement entitled a “Request to Bind
Coverages & Services.” On the same day, Shasta entered into
a “Reinsurance Participation Agreement” (RPA) with Applied’s
subsidiary, Applied Underwriters Captive Risk Assurance
Company, Inc. (AUCRA), a British Virgin Islands corporation.
The request to bind and the RPA contained conflicting provi-
sions regarding the parties’ agreed-upon arbitration process for
resolving disputes.
   After a dispute arose, Shasta filed this action, seeking a
declaration that the request to bind required arbitration by
“JAMS” in Omaha, Nebraska. Shasta also sought injunctive
relief. Applied and AUCRA moved to dismiss the proceeding,
arguing that the RPA required Shasta’s contract dispute to be
arbitrated by the American Arbitration Association (AAA).
The court determined that it had jurisdiction to decide which
contract provision controlled. It issued a temporary injunction
and stay of the AAA arbitration until it decided the parties’
rights. Applied and AUCRA appeal from this order, assigning
that the court erred in exercising jurisdiction over the matter
and granting a temporary injunction.
    Nebraska Advance Sheets
642	290 NEBRASKA REPORTS



   We conclude that Applied and AUCRA have not appealed
from a final order and dismiss their appeal.

                         BACKGROUND
   In 2009, Shasta applied for workers’ compensation insur-
ance coverage from Applied, and Applied responded with a
quote for a proposed policy. The proposed policy included a
profit-sharing plan that was directly tied to Shasta’s execution
of the RPA:
         This Profit Sharing Plan is a reinsurance transaction
      separate from the guaranteed cost policies. Your risk
      retention is created by your participation in, and cession
      of allocated premiums and losses to our facultative rein-
      surance facility, [AUCRA]. . . .
         ....
         Your actual, final net cost will be determined using the
      ultimate costs of your claims along with the factors and
      tables set forth in your [RPA].
   About January 5, 2010, Applied prepared and presented
to Shasta’s president the request to bind and the RPA. In the
request to bind, through language drafted by Applied, Shasta
requested that
      [Applied] through its affiliates and/or subsidiaries (col-
      lectively “Applied”) . . . cause to be issued to [Shasta]
      one or more workers’ compensation insurance policies
      and such other insurance coverages identified in the
      Proposal (collectively the “Policies”) subject to [Shasta’s]
      executing the following agreements (collectively the
      “Agreements”): (1) [the RPA]; and where available, (2)
      Premium Finance Agreement.
   The request to bind included an agreement to resolve any
dispute “involving the Proposal or any part thereof (including
but not limited to the Agreements and Policies)” through bind-
ing arbitration by JAMS in Omaha. The request to bind stated
that Shasta had paid $100 for this dispute resolution agreement
and that the agreement was enforceable independent of any
other agreement.
   Shasta’s president signed the request to bind on January 5,
2010. Also, on the same day, he signed the RPA, which was
                 Nebraska Advance Sheets
	        SHASTA LINEN SUPPLY v. APPLIED UNDERWRITERS	643
	                      Cite as 290 Neb. 640

the reinsurance program that was tied to the profit-sharing
plan in the workers’ compensation policy. Under the RPA,
Shasta agreed to share a portion of AUCRA’s premiums and
losses related to its underwriting activities. As noted, the RPA
contained a conflicting arbitration provision. Paragraph 13
required the parties to arbitrate any dispute under the agree-
ment “in the British Virgin Islands under the provisions of the
[AAA].” A separate integration clause provided that the RPA
superseded all prior understandings between the parties.
   In March and April 2013, Shasta and Applied disputed the
amount of money that Shasta owed to Applied, apparently
over charges tied to the RPA. In June, the AAA acknowledged
receipt of AUCRA’s demand for arbitration. In July, Shasta
objected to AAA arbitration in the British Virgin Islands. In
August, the AAA responded that absent a court order to stay
the proceeding, it would conduct the arbitration. In September,
Shasta filed this action. In an affidavit, AUCRA’s attorney
stated that at some point, AUCRA had agreed to arbitrate in
Omaha, and that in October, the AAA had appointed an Omaha
attorney to be its arbitrator.
   Shasta’s complaint sought (1) a declaratory judgment that
the defendants were not entitled to arbitration by the AAA and
(2) temporary and permanent injunctive relief from the AAA
arbitration. Shasta also moved for a “Temporary Stay and/or
Preliminary Injunction” of the AAA arbitration. The defendants
moved to dismiss the complaint, alleging that the court lacked
jurisdiction to decide the matter and that Shasta had failed to
state a claim for which relief could be granted.
   After a hearing, the court determined that it had jurisdic-
tion to decide which contract governed the arbitration proce-
dures for the parties’ dispute. The court also concluded that
Shasta had stated sufficient facts for relief. It determined that
the request to bind defined the term “agreements” to mean
the RPA and, where applicable, a premium finance agree-
ment. So it reasoned that the RPA was necessarily included
within the document’s arbitration clause: “‘[A]ny claims, dis-
putes and/or controversies between the parties involving the
[P]roposal [or] any part thereof (including but not limited to
the [A]greements and [P]olicies) shall be resolved’” through
    Nebraska Advance Sheets
644	290 NEBRASKA REPORTS



the JAMS arbitration. The court also noted that Shasta had
paid additional consideration for the arbitration procedures in
the request to bind. It concluded that “there is a high prob-
ability that Shasta will prevail” on the merits. Additionally,
the court concluded that Shasta would be irreparably harmed
unless it issued a temporary injunction because its monetary
exposure was significantly higher under the RPA’s arbitra-
tion procedures. Accordingly, it issued a temporary injunction
pending the final resolution of Shasta’s complaint.
                 ASSIGNMENTS OF ERROR
   Applied and AUCRA contend that the court erred in (1)
determining that it had subject matter jurisdiction over the par-
ties’ contract dispute and (2) issuing a temporary injunction
and staying the AAA arbitration proceedings. The parties also
dispute whether Applied and AUCRA have appealed from a
final order.
                   STANDARD OF REVIEW
   [1] A jurisdictional question that does not involve a factual
dispute presents a question of law.1
                           ANALYSIS
    [2,3] Before reaching the legal issues presented for review,
it is the duty of an appellate court to determine whether it has
jurisdiction.2 Applied and AUCRA incorrectly argue that we
have decided the jurisdictional dispute by denying Shasta’s
motion for summary dismissal on jurisdictional grounds. We
have the power to determine whether we have jurisdiction over
an appeal and to correct jurisdictional issues,3 even though a
party’s failure to appeal from a final order precludes us from
exercising jurisdiction over the matters decided in the order.4
We turn to the parties’ jurisdictional arguments.

 1	
      See Kelliher v. Soundy, 288 Neb. 898, 852 N.W.2d 718 (2014).
 2	
      See In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).
 3	
      See, e.g., Conroy v. Keith Cty. Bd. of Equal., 288 Neb. 196, 846 N.W.2d
      634 (2014).
 4	
      See Pinnacle Enters. v. City of Papillion, 286 Neb. 322, 836 N.W.2d 588
      (2013).
                      Nebraska Advance Sheets
	             SHASTA LINEN SUPPLY v. APPLIED UNDERWRITERS	645
	                           Cite as 290 Neb. 640

   Shasta contends that a court’s order overruling a motion to
dismiss for lack of jurisdiction and an order issuing a tem-
porary injunction are not final orders. It also argues that the
court’s order did not affect a substantial right in a special
proceeding because it only determined which arbitration provi-
sion controls and did not deny Applied and AUCRA the right
to arbitrate.
   Applied and AUCRA disagree. They contend that the district
court’s order did affect a substantial right in a special proceed-
ing and is therefore a final order. They argue that an order
“requiring [them] to go through the time and expense of a trial
is without question the functional equivalent of a denial of a
motion to compel arbitration.”5
   [4,5] It is well settled that we lack jurisdiction to entertain
an appeal unless it is from a final order or a judgment.6 We
recognize that Applied and AUCRA’s claim that the district
court lacked jurisdiction to decide their dispute also raises
an issue of appellate jurisdiction: If the court from which an
appeal was taken lacked jurisdiction, then the appellate court
acquires no jurisdiction.7 But when an appeal presents these
two distinct jurisdictional issues, the first step in determining
the existence of appellate jurisdiction is to determine whether
the lower court’s order was final and appealable.8 So we first
decide whether Applied and AUCRA are appealing from a final
order or judgment.
   “A judgment is the final determination of the rights of the
parties in an action.”9 The action here is one for a declaratory
judgment and injunctive relief, and there is no judgment in this
action. In the court’s order of a temporary injunction and stay,
it concluded that Shasta was highly likely to prevail on its con-
tract claim, but it did not finally determine that issue. It merely

 5	
      Brief for appellants at 9.
 6	
      See Nichols v. Nichols, 288 Neb. 339, 847 N.W.2d 307 (2014).
 7	
      Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774
      (2014).
 8	
      Big John’s Billards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).
 9	
      Neb. Rev. Stat. § 25-1301(1) (Reissue 2008).
    Nebraska Advance Sheets
646	290 NEBRASKA REPORTS



stayed the arbitration proceedings until it could decide which
contract controlled the arbitration procedures that the parties
were bound to follow. So we have jurisdiction only if Applied
and AUCRA have appealed from a final order under Neb. Rev.
Stat. § 25-1902 (Reissue 2008).
   [6] Under § 25-1902, an appellate court may review three
types of final orders: (1) an order affecting a substantial right
in an action that, in effect, determines the action and prevents a
judgment; (2) an order affecting a substantial right made during
a special proceeding; and (3) an order affecting a substantial
right made on summary application in an action after a judg-
ment is rendered.10
   [7] Shasta correctly argues that a temporary injunction is not
a final, appealable order.11 And for multiple reasons, the court’s
order is distinguishable from the stay that was a final order
in Kremer v. Rural Community Ins. Co.,12 the case on which
Applied and AUCRA rely.
   [8] In Kremer, we reviewed a court’s order sustaining
motions to compel arbitration and stay court proceedings. A
motion to compel arbitration invokes a special proceeding,13
so the issue was whether the appeal was from a final order
in a special proceeding,14 not an action. We concluded that
“an order compelling arbitration or staying judicial proceed-
ings pending arbitration is a final order under the second
category of § 25-1902: It affects a substantial right in a spe-
cial proceeding.”15
   We had previously explained that the Federal Arbitration
Act does not preempt state procedural rules for appeals.16 In

10	
      Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538
      (2010).
11	
      Pennfield Oil Co. v. Winstrom, 267 Neb. 288, 673 N.W.2d 558 (2004).
12	
      Kremer, supra note 10.
13	
      See id., citing Webb v. American Employers Group, 268 Neb. 473, 684
      N.W.2d 33 (2004).
14	
      See § 25-1902(2).
15	
      Kremer, supra note 10, 280 Neb. at 602, 788 N.W.2d at 549.
16	
      See Webb, supra note 13.
                      Nebraska Advance Sheets
	             SHASTA LINEN SUPPLY v. APPLIED UNDERWRITERS	647
	                           Cite as 290 Neb. 640

Kremer, we agreed with the reasoning of courts that permit
parties to appeal from a final order compelling arbitration,
regardless of whether the trial court also dismissed the court
proceedings. We concluded that the same reasoning applies
to an order compelling arbitration when the court stays court
proceedings pending arbitration. In either case, “the order has
the same effect: The parties cannot litigate their dispute in
state courts because by enforcing the arbitration agreement, the
order divests the court of jurisdiction to hear their dispute.”17
We recognized that “an order issuing a stay within an action or
proceeding is usually interlocutory and not appealable absent
a statute or court rule permitting an interlocutory appeal.”18
But we concluded that the applicable rule was the one that
permits a party to appeal from “a stay which is tantamount to
a dismissal of an action or has the effect of a permanent denial
of the requested relief.”19 We held that such orders are a final
determination of arbitrability.
    We further explained in Kremer that the order affected a
substantial right under § 25-1902(2) for two reasons. First, we
reasoned that a party cannot effectively vindicate a claim that
it is entitled to arbitrate or to litigate in court after a court has
compelled it to do that which the party claims it is not required
to do. More important, we concluded that an order disposing of
all the issues raised in an independent special proceeding obvi-
ously affects the subject matter of the litigation by determining
all of the parties’ rights raised in the proceeding.
    [9] But these circumstances are not present here. Applied
and AUCRA did not file a motion to compel arbitration, so
this is not a special proceeding. And even if they had filed
a motion to compel, the court would not have finally deter-
mined the parties’ rights. It has not directed the parties to
arbitrate under any arbitration procedures and obviously has
not directed the parties to litigate their underlying dispute
in court. So even if we equated this step in the action to a

17	
      Kremer, supra note 10, 280 Neb. at 600-01, 788 N.W.2d at 548.
18	
      Id. at 600, 788 N.W.2d at 548.
19	
      Id.
    Nebraska Advance Sheets
648	290 NEBRASKA REPORTS



special proceeding invoked by a motion to compel arbitration,
the order would not be final or affect any substantial right.
Finally, a court’s temporary injunction or stay that merely pre-
serves the status quo pending a further order is not an order
that amounts to a dismissal of the action or that permanently
denies relief to a party.20 So the stay here was not a final order
in an action that effectively determines the action and prevents
a judgment under § 25-1902(1). We conclude that the court’s
temporary injunction and stay is an interlocutory order that is
not appealable.
   We recognize that Applied and AUCRA contend they are
entitled to have the AAA arbitrators decide which contract pro-
vision governs the arbitration process. But they are not preju-
diced by waiting to appeal that issue until the court issues a
final judgment in the declaratory judgment action. Accordingly,
we dismiss this appeal.
                                              Appeal dismissed.

20	
      See Pennfield Oil Co., supra note 11.




                       Debra S. Ryder, appellant, v.
                        Rocky R. Ryder, appellee.
                                    ___ N.W.2d ___

                         Filed April 10, 2015.    No. S-14-294.

 1.	 Motions to Vacate: Proof: Appeal and Error. An appellate court will reverse a
     decision on a motion to vacate or modify a judgment only if the litigant shows
     that the district court abused its discretion.
 2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when reasons
     or rulings of a trial judge are clearly untenable, unfairly depriving a litigant of a
     substantial right and denying just results in matters submitted for disposition.
 3.	 Divorce: Property Settlement Agreements. If the terms of a property settlement
     agreement with respect to real and personal property and maintenance are not
     found unconscionable, the agreement is binding upon the dissolution court and
     the initial decree must carry such agreement into effect.
 4.	 Judgments: Divorce: Property Settlement Agreements. A dissolution decree
     which approves and incorporates into the decree the parties’ property settlement
     agreement is a judgment of the court itself.